      Case 1:16-cv-00951-KBJ-ZMF Document 51 Filed 04/07/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                    )
DAVID YANOFSKY,                     )
                                    )
                  Plaintiff,        )
      v.                            )                Civil Action No. 16-0951 (KBJ/ZMF)
                                    )
U.S. DEPARTMENT OF COMMERCE,        )
                                    )
                  Defendant.        )
____________________________________)

                  NOTICE OF SETTLEMENT AND
 WITHDRAWAL OF PLAINTIFF’S MOTION FOR ATTORNEY’S FEES AND COSTS

       The parties to this action hereby notify the Court that they have settled Plaintiff’s Motion

for Attorneys’ Fees and Costs, ECF No. 31. Plaintiff thus withdraws that Motion (ECF No. 31).

       This Court closed this case on March 30, 2018. Now, pursuant to the parties’ settlement,

all remaining facets of the above-captioned case have been resolved. This case therefore should

remain closed.

Respectfully submitted,                              Dated: April 7, 2021

 CHANNING D. PHILLIPS
 D.C. Bar No. 415793                                   /s/____________________
 Acting United States Attorney for the                 Katie Townsend
 District of Columbia                                  DC Bar No. 1026155
                                                       Adam A. Marshall
 BRIAN P. HUDAK                                        DC Bar No. 1029423
 Acting Chief, Civil Division                          THE REPORTERS COMMITTEE FOR
                                                       FREEDOM OF THE PRESS
 By: /s/____________________                           1156 15th St. NW, Suite 1250
 PETER C. PFAFFENROTH                                  Washington, DC 20005
 D.C. Bar No. 496637                                   Phone: 202.795.9300
 Assistant United States Attorney                      Facsimile: 202.795.9310
 555 4th Street, N.W.                                  Email: ktownsend@rcfp.org
 Washington, D.C. 20530                                Email: amarshall@rcfp.org
 (202) 252-2513
 peter.pfaffenroth@usdoj.gov                           Counsel for Plaintiff
 Attorneys for Defendant
